 



Exhibit 10.47
(FRIEDLANDER MISLER LETTERHEAD) [w31826w3182601.gif]
David Astrove
DAstrove@dclawfirm.com
October 18, 2006

      VIA MESSENGER, TELECOPY AND CERTIFIED MAIL Comstock Bellemeade, L.C. 11465
Sunset Hills Road 5th Floor Reston, Virginia 20190
Attention:
  Christopher Clemente
 
  Jubal Thompson

Comstock Homebuilding Companies, Inc.
11465 Sunset Hills Road
5th Floor
Reston, Virginia 20190
Attention: Christopher Clemente

     
Re:
  NOTICE OF DEFAULT; Forty-Six Million Seven Hundred Twenty-Five Thousand and
No/100 ($46,725,000.00) Loan (the “Loan”) between Comstock Bellemeade, L.C.
(“Borrower”) and Bank of America, N.A. (“Lender”) which Loan is guaranteed by
Comstock Homebuilding Companies, Inc. (“Guarantor”)

Dear Mr. Clemente:
     This firm represents the Lender in connection with the above-referenced
Loan which is secured by certain property owned by the Borrower located in
Loudoun County, Virginia. In accordance with the terms of Section 1 of that
certain Deed of Trust Note dated September 28, 2005 (the “Note”), Borrower is
obligated to make payments in curtailment of the outstanding principal balance
of the Loan on or before certain deadlines as specified in the Note.
     Borrower received notice from Lender by invoice # 0060622969 dated
September 20, 2006 that the sum of $2,757,198.00 was due on September 30, 2006
(the “September Payment Deadline”). Borrower failed to pay such amount on or
before the September Payment Deadline.
Therefore, Borrower is in default under the Loan.
     Lender reserves the right to pursue all remedies available to Lender under
the Loan documents or at law as a result of such default. Lender further
reserves the right to assess in the future, to the fullest extent provided for
in the Loan documents additional legal fees, other costs of collection, interest
at the default rate from and after the date hereof, and other fees, costs and
charges, which may or may not be currently known to Lender (individually and
collectively, the “Additional Charges”).

 



--------------------------------------------------------------------------------



 



(FRIEDLANDER MISLER LOGO) [w31826w3182602.gif]
Christopher Clemente
October 18, 2006
Page 2
     Nothing in this letter is intended to constitute a waiver by Lender of any
of the rights, liens, guaranties or other benefits afforded to it pursuant to
any one or more of the documents executed in connection with the Loan, other
documents, by law, or otherwise, and all such rights, liens, guaranties and
other benefits and/or remedies afforded to Lender by any one or more of the
foregoing are hereby expressly reserved to Lender.
Sincerely,
(-s- DAVID M. ASTROVE, ESQ.) [w31826w3182603.gif]
David M. Astrove, Esq.

     
cc:
  John A. Moffet, Jr., Esq. — Via Telecopier No. (703) 383-9343 and Certified
Mail
 
  John DeZinno — Via Email

 